 

Exhibit 10.2

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

between

 

SIGNAL HEALTHCARE, LLC,
an Arizona limited liability company
as Seller

 

and

 

BANYAN THIRD STREET LLC,
an Arizona limited liability company

as Purchaser

 



 

 



 

Table of Contents

 

1. PURCHASE AND SALE 1     2. PROPERTY 1       3. PERFORMANCE DATES 2       4.
DEPOSIT 2       5. PURCHASE PRICE 3       6. TITLE AND SURVEY 3       7.
PROPERTY INSPECTIONS 4       8. TENANT LEASES 6       9. SERVICE CONTRACTS 8    
  10. SELLER’S REPRESENTATIONS AND WARRANTIES 8       11. SELLER’S OBLIGATIONS
PRIOR TO CLOSING 12       12. CONDITIONS PRECEDENT 12       13. PRORATIONS 14  
    14. IMPROVEMENT LIENS 16       15. EXPENSES; DOCUMENTARY STAMPS AND
INTANGIBLE TAXES 16       16. CLOSING 17       17. DEFAULT BY SELLER 18      
18. DEFAULT BY PURCHASER 18       19. BROKERS 18       20. ASSIGNABILITY 19    
  21. ESCROW AGENT 19       22. NOTICES 20       23. RISK OF LOSS 21       24.
MISCELLANEOUS 22       25. WAIVER OF JURY TRIAL 22       26. COUNTERPARTS 23

 



i 

 

 

List of Exhibits

  

Exhibit “A” Legal Description of Land Exhibit “B” Service Contracts Exhibit “C”
Rent Roll

Exhibit “D”

Exhibit “E”

Form Tenant Estoppel Certificate

Form Deed

Exhibit “F” Form Bill of Sale Exhibit “G” Form Assignment of Intangible Property
Exhibit “H” Form Assignment and Assumption of Leases, Rents and Deposits

 

ii 

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of this
8th day of August, 2016 (the “Effective Date”), between SIGNAL HEALTHCARE, LLC,
an Arizona limited liability company (“Seller”), and BANYAN THIRD STREET LLC, an
Arizona limited liability company (“Purchaser”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Purchaser and Seller hereby agree as follows:

 

1.           PURCHASE AND SALE. Seller shall sell, assign, transfer, convey and
deliver the Property (hereinafter defined) to Purchaser, and Purchaser shall
purchase, acquire and accept the Property from Seller, all upon the terms and
conditions set forth in this Agreement.

 

2.           PROPERTY. The “Property” consists of the following:

 

(a)          Land. The land situate in Maricopa County, Arizona, having a street
address of 2620 North 3rd Street, Phoenix, Arizona, legally described in Exhibit
“A” hereto (the “Land”).

 

(b)          Improvements. All buildings, structures and other improvements
situated on the Land, including the existing medical office buildings consisting
of approximately 17,955 rentable square feet, commonly known as Third Street
Healthcare Campus, and parking facilities, if any (collectively, the
“Improvements”).

 

(c)          Personal Property. All furniture, fixtures, equipment, facilities,
machinery, vegetation and articles of personal property located on, attached or
appurtenant to, or used in connection with the Land or the Improvements
including, but not limited to: (i) computers, office equipment, furniture,
security systems, fire extinguishers, plumbing, heating, lighting, air
conditioning fixtures and equipment, storm shutters and pumps; (ii) copies of
financial, personnel and other books and records in the possession or control of
Seller (excluding any appraisal reports or other items which are confidential or
were prepared “in-house” for internal use by Seller or its managers, advisors or
similar persons) to the extent that they relate to the ownership or operation of
the Property; and (iii) copies of any plans, drawings, renderings, and
applications to governmental authorities in the possession or control of Seller
to the extent they relate to the Improvements or the Land; (collectively, the
“Personal Property”).

 

(d)          Intangible Property. To the extent transferable, all of Seller’s
right, title and interest, if any, in and to: (i) all tenements, hereditaments,
and appurtenances to the Land and the Improvements, if any, including all
riparian and other water rights of Seller, all of Seller’s rights in and to any
minerals, oil, gas or water relating to the Land, all air rights, any strips,
gores, privileges, easements, rights-of-way, and all rights of Seller in and to
any streets, road, sidewalks, alleys and land lying in the bed of existing or
proposed streets adjacent to the Land; (ii) existing licenses, permits or
authorizations issued by governmental authorities to the extent that they relate
to the Land or the Improvements; (iii) any unexpired warranties or guarantees in
Seller’s possession related to the construction, installation or operation of
the Improvements and/or the Personal Property, if any; and (iv) the name “Third
Street Healthcare Campus” (collectively, the “Intangible Property”).

 

 1

 

 

(e)          Service Contracts. All service, maintenance and other similar
agreements pertaining to the Property, more particularly described in Exhibit
“B” attached hereto, which Seller elects to assume (collectively, the “Service
Contracts”).

 

(f)          Leases. All of the leases, subleases, tenancies, licenses and other
occupancy agreements, whether oral or written, with tenants, subtenants,
occupants or licensees of the Property, and all guarantees of performance
thereof, now in existence or hereafter entered into under the terms of this
Agreement (the “Leases”), together with any and all security deposits, prepaid
rents, amendments, modifications, supplements and guaranties pertaining thereto,
all as described in the rent roll attached hereto as Exhibit “C” (the “Rent
Roll”).

 

3.          PERFORMANCE DATES.

 

(a)          Effective Date. The date of this Agreement, for purposes of
performance, shall be the date when the last one of Seller or Purchaser has
signed and delivered this Agreement (the “Effective Date”).

 

(b)          Closing. Subject to other provisions of this Agreement for
extension or termination, closing on the transaction contemplated by this
Agreement (the “Closing”) shall occur on that date that is thirty (30) days
after the expiration of the Inspection Period; provided, however, that a closing
which occurs within seventy-two (72) hours of the scheduled closing date shall
constitute timely performance under this Agreement (the “Closing Date”).
Notwithstanding the foregoing, Purchaser shall have the option to extend the
Closing Date by an additional thirty (30) days if Purchaser or its parent
company require additional time to make all regulatory filings required in
connection with Closing (so that the Closing Date is sixty (60) days after the
expiration of the Inspection Period) by providing Seller written notice of such
extension at least three (3) business days prior to the then-Closing Date. The
delivery of the documents and the payment of the sums to be delivered and paid
at the Closing shall be accomplished through an escrow with Escrow Agent.

 

4.           DEPOSIT.

 

(a)          Deposit. To secure the performance by Purchaser of its obligations
under this Agreement, Purchaser agrees to pay into an escrow account with
Security Title Agency, 2398 East Camelback Road, Suite 130, Phoenix, Arizona
85016, Attn: David J. Itzkowitz (“Escrow Agent”), the following sums by wire
transfer of funds (“Acceptable Funds”):

 

(i)          Initial Deposit. Within three (3) business days after the Effective
Date, the sum of Fifty Thousand and NO/100 Dollars ($50,000.00) as earnest money
(hereinafter referred to as the “Initial Deposit”). The Initial Deposit shall be
refundable to Purchaser, at Purchaser’s written request, until expiration of the
Inspection Period, as hereinafter defined.

 

 2

 

 

(ii)         Additional Deposit. Within three (3) business days after the last
day of the Inspection Period, the additional sum of Fifty Thousand and NO/100
Dollars ($50,000.00) (the “Additional Deposit”). (The Initial Deposit and the
Additional Deposit, together with all interest accrued thereon, are referred to
as the “Deposit”; prior to payment of the Additional Deposit, whenever used in
this Agreement, the term “Deposit” shall mean only the Initial Deposit.)

 

(b)          Investment of Deposit. Escrow Agent shall deposit the Deposit in an
interest bearing account or money market fund maintained with a commercial bank
in Phoenix, Arizona. Escrow Agent shall not be liable for the failure of any
depository receiving the Deposit.

 

5.           PURCHASE PRICE. The purchase price to be paid by Purchaser to
Seller for the Property is Five Million Seven Hundred Thousand and NO/100
Dollars ($5,700,000.00) (the “Purchase Price”) and shall be paid at Closing in
Acceptable Funds as follows:

 

 

$100,000.00

The Deposit, in escrow at the time of the Closing.         $5,600,000.00
Approximately, subject to proration and adjustments as provided in this
Agreement.        

$5,700,000.00

Purchase Price.

 

6.            TITLE AND SURVEY.

 

(a)          Delivery of Title Evidence. Within three (3) days following the
Effective Date, Seller shall deliver a copy of Seller’s existing owner’s title
insurance policy to Purchaser (the “Existing Title Policy”). Within fifteen (15)
days of the Effective Date, Purchaser attorney shall obtain an update of
Seller’s existing owner’s title insurance policy, if applicable, from the Escrow
Agent (the “Title Update”) and a title insurance commitment (the “Title
Commitment”)(collectively, the Existing Title Policy, Title Update and Title
Commitment are referred to as the “Title Evidence”). The Title Evidence shall
show that Seller is vested with and can convey to Purchaser good, marketable and
insurable fee simple title to the Property free and clear of all liens,
encumbrances, defects and exceptions, provided that the following shall be
permitted exceptions (the “Permitted Exceptions”): (i) ad valorem real estate
taxes and assessments for the year of the closing and subsequent years not yet
due and payable; and (ii) all applicable zoning ordinances and regulations.
Purchaser shall pay for the fee owner’s title insurance premium. All costs
associated with any mortgagee’s policy of title insurance shall be paid by
Purchaser.

 

(b)          Survey. During the Inspection Period, Purchaser may obtain, at
Purchaser’s expense, a survey of the Property prepared by a registered Arizona
surveyor (the “Survey”). The Survey shall be certified to Seller, Purchaser,
Purchaser’s attorney and Escrow Agent. If the Survey shall reflect any
encroachments, overlaps, unrecorded easements or similar rights in third
parties, or any other adverse matters not specifically provided for in this
Agreement, then same shall be deemed a title defect as set forth in Section
6(c).

 

 3

 

 

(c)          Title Defects. Purchaser shall, within ten (10) days of receipt of
the Title Evidence or the Survey, whichever occurs later, notify Seller in
writing of any title defects, as determined in Purchaser’s sole and absolute
discretion (“Title Objections”). All exceptions set forth in the Title Evidence
which Purchaser does not object to during the Inspection Period, shall be deemed
Permitted Exceptions which Purchaser shall take subject to. If Purchaser has
given Seller timely written notice of a defect, Seller shall respond to the
Title Objections within ten (10) days of Seller’s receipt of the Title
Objections as to what matters, if any, Seller shall cause to be cured by the
Closing Date. Notwithstanding anything herein to the contrary, Seller shall
remove any exceptions created by, under or through Seller which can be removed
by the payment of a liquidated sum of money, including, without limitation,
liens, judgments and mortgages created by, under or through Seller and those
liens and mortgages that encumber the Property and that were assumed by Seller
or as to which Seller has taken title to the Property subject thereto or which
were created after the Effective Date (collectively, “Seller's Liens”), which
Seller's Liens, Seller shall cause to be released at or prior to Closing. At
Seller’s option, the Closing Date may be extended for a period not to exceed
thirty (30) days for purposes of eliminating any title defects. If Seller does
not eliminate such defects as of the Closing Date (as the same may be extended),
or if any new “title defects” appear from the date of the Title Commitment
through the Closing Date, which Seller does not eliminate as of the Closing Date
(as the same may be extended), then Purchaser shall have the option of either
accepting title as it then is, or demanding a refund of the Deposit and
thereupon Purchaser and Seller shall be released of all obligations under this
Contract, except those specified to survive termination of this Agreement.

 

7.            PROPERTY INSPECTIONS.

 

(a)          Inspection Period. For a period of thirty (30) days following the
date that Seller delivers to Purchaser all of the Seller’s Documents set forth
in Section 7(f) hereof (the “Inspection Period”), Purchaser shall have the right
to make such investigations in connection with the Property as Purchaser deems
appropriate, in its sole and absolute discretion, including, but not limited to,
only after notice to Seller and providing Seller with a certificate of insurance
reasonably acceptable to Seller naming Seller as an additional insured, making
surface and subsurface tests and borings, conducting engineering or similar
studies, environmental audits, researching zoning matters, and the making of
such other investigations deemed necessary by Purchaser in order to determine
the adequacy of the Property for Purchaser’s intended use (the “Inspections”).
During the Inspection Period, Purchaser shall have the right upon reasonable
advance written notice to Seller (not less than 24 hours prior) to conduct
interviews with existing tenants, provided that Seller (or a representative of
Seller) may elect to be present at all such interviews and meetings (notice by
email shall be deemed sufficient for purposes of this Section 7(a)). All tenant
interviews shall be coordinated through Trisha Talbot on behalf of the Seller.

 

(b)          Termination Rights. Purchaser shall have the right, at any time up
until 5:00 p.m. Eastern Time on the last day of the Inspection Period to
terminate this Agreement for any reason whatsoever, by delivery of written
notice to Seller. If this Agreement is terminated by Purchaser in accordance
with the preceding sentence, Seller shall cause the Escrow Agent to deliver to
Purchaser the Deposit less an independent consideration in the sum of $100.00 to
be retained by Seller; upon such return of the Deposit both parties shall be
released from all further obligations under this Agreement (except those
specified to survive termination of this Agreement). If Purchaser does not
terminate this Agreement by delivering written notice of termination to Seller
prior to 5:00 p.m. Eastern Time on the last day of the Inspection Period, then:

 

 4

 

 

(i)this Agreement shall be binding upon Purchaser and Seller;

 

(ii)Purchaser shall promptly pay the Additional Deposit to Escrow Agent in
accordance with Section 4(a)(ii) hereof and the Deposit shall become
non-refundable except as set forth in this Agreement; and

 

(iii)Purchaser and Seller shall proceed to Closing in accordance with the
provisions of this Agreement.

 

(c)          Access to the Property. Subject to satisfaction of the insurance
requirements of Section 7(a) above, Seller hereby grants Purchaser and its
agents, servants, employees, inspectors, contractors, consultants and
representatives (collectively, “Purchaser’s Representatives”) the right, during
the Inspection Period (and thereafter if Purchaser elects to proceed with the
transactions contemplated by this Agreement), to enter upon the Property for the
purpose of making the Inspections provided at all times Seller, or Seller’s
designated representative, has been provided advance notice and has been given
the opportunity to be present during same. Purchaser shall promptly pay all
costs and expenses in connection with the Inspections at the time same are due.

 

(d)          Insurance. Purchaser and Purchaser’s Representatives shall not
conduct any Inspections, including environmental audits, until Purchaser
delivers to Seller a certificate of general liability insurance naming Seller as
an additional insured and which insurance provides minimum protection of not
less than $1 million dollars combined single limit or umbrella coverage for
bodily injury, property damage or combination thereof. Purchaser shall
demonstrate that each of Purchaser’s Representatives entering upon the Property
maintains worker’s compensation and other insurance required by law.

 

(e)          Purchaser’s Indemnification. Purchaser shall repair any damage to
the Property caused by the Inspections so that the Property is restored to the
same condition as existed prior to the Inspections. All Inspections shall be
performed in accordance with any and all applicable laws, rules and regulations.
Purchaser shall indemnify, defend and hold Seller harmless from and against any
and all costs, expenses, losses, damages, claims, demands and liabilities,
including, but not limited to, reasonable attorneys’ fees and costs (appellate
or otherwise), arising from actions of Purchaser or Purchaser’s Representatives
pertaining to the Inspections; provided, however, that Purchaser shall have no
indemnification obligation or other liability for, or in connection with, any
claims arising from pre-existing conditions on or under the Property, or those
arising from the mere discovery or identification of such matters except to the
extent that Purchaser takes actions which make such matters materially worse.

 

 5

 

 

(f)          Seller’s Documents. Seller shall deliver to Purchaser within five
(5) business days of the Effective Date copies, to the extent in Seller’s
possession or control, of: (i) the certificate of occupancy relating to the
Property; (ii) the most recent survey of the Property; (iii) the most recent
soil reports, environmental report, and engineering reports; (iv) all vendor
contracts affecting the Property; (v) all pleadings, work product and
correspondence relating to all litigation presently or previously affecting the
Property, if any; (vi) Seller’s existing title insurance policy; (vii) all
Leases; (viii) all planning and zoning approvals; (ix) a schedule including all
concurrence items, offsite improvements, tap fees, school impact fees, wetland
reports, endangered specifies reports and proof of payments; (x) financial
statements for the periods ending December 31, 2015 and June 30, 2016; (xi)
Property general ledger report; (xii) any construction budget and bids received;
(xiii) any market analysis reports related to the Property; (xiv) real estate
tax and insurance bills; (xv) intentionally omitted; (xvi) intentionally
omitted; (xvii) transaction privilege tax returns for the last 12 months;
(xviii) personal property tax returns for the prior 3 years; and (xix) any and
all other documentation, notices, correspondence, communications materially
affecting the value, use or condition of the Property or Leases, including
without limitation, all books, records, financial statements and reports in
connection with the Property or Leases. Items (i) through (xix) are hereinafter
referred to as the “Seller’s Documents.” Seller represents, warrants and
covenants that, if, at any time prior to Closing, Seller obtains or is provided
with information and/or documentation, notices, correspondence, and
communications that materially affect the value, use or condition of the
Property or Leases, then Seller shall immediately disclose such information or
deliver copies of such documentation, notices, correspondence, and
communications, to Purchaser.

 

(g)          No Representations or Warranties; “As-Is/Where Is”. Except as
expressly set forth in this Agreement, Seller makes no representations or
warranties whatsoever with respect to the condition of the Property, including
environmental and zoning matters. In the event that Purchaser does not timely
notify Seller in writing of its cancellation of this Agreement as provided for
in Section 7(b) above, Purchaser shall be deemed to have accepted the Property
in its “AS IS/WHERE IS” state and condition. The foregoing is a specific
inducement to Seller entering into this Agreement with Purchaser and agreeing to
sell the Property to Purchaser on the terms and conditions provided for in this
Agreement.

 

(h)          Seller’s Cooperation. At Purchaser’s request, Seller shall
cooperate with Purchaser regarding the Inspections. In addition, Seller agrees
to join in any reasonable request for information regarding zoning and
Inspections when and only to the extent that such joinder is legally required to
obtain such information, so long as Seller shall not incur any costs or
liability whatsoever as a result of such joinder.

 

(i)          Survival. The provisions of this Section 7 shall survive the
Closing or the termination or cancellation of this Agreement.

 

8.          TENANT LEASES.

 

(a)          Rent Roll. Seller represents and warrants to Purchaser that the
Rent Roll, attached hereto as Exhibit “C”, is a true, complete and correct
statement of the identity of each tenant or occupant, the premises demised by
the Leases, the amount of any security deposits or other security related
thereto, the commencement and expiration dates of each of the Leases, and
monthly rent paid thereunder.

 

(b)          Representations, Warranties and Covenants Regarding Leases. Seller
further represents, warrants and covenants to Purchaser that:

 

 6

 

 

(i)          Seller has delivered to Purchaser true and correct copies of the
Leases with all modifications and addenda thereto, and that the Leases with all
modifications and addenda thereto constitute all agreements and understandings
pursuant to which parties occupy any portion of the Property;

 

(ii)         No other parties have any rights of occupancy or possession of all
or any portion of the Property except as set forth in the Rent Roll;

 

(iii)        To Seller’s knowledge, all of the Leases reflected in the Rent Roll
are, as of the date of this Agreement, in good standing, without default on the
part of Seller, as landlord or lessor, or by any occupant, tenant or lessee
thereunder, and shall remain without default on the part of Seller through the
date of Closing, nor do there exist any circumstances with which the passage of
time, the giving of notice, or both, would result in a default on the party of
Seller or any tenant;

 

(iv)         Seller has not received any prepaid rent under any of the Leases
reflected in the Rent Roll;

 

(v)          Seller shall not accept payment of any rent under any of the Leases
for more than one (1) month in advance.

 

(vi)         There are no unpaid brokerage commissions or fees with respect to
any of the Leases and/or the Property.

 

(vii)        Seller shall not enter into any amendment, modification, extension
or any other change or renewal of any of the Leases, without first obtaining
Purchaser’s prior written consent thereto, which consent may be withheld in
Purchaser’s sole discretion, except for extensions or renewals which Seller is
required to make pursuant to the terms of any of the Leases. If Seller desires
to enter into any amendment, modification, extension or any other change or
renewal of any of the Leases, then Seller shall deliver a copy of the proposed
agreement and any other information Purchaser reasonably requires, within a
reasonable time prior to the anticipated date of execution of the proposed
agreement.

 

(viii)      Seller shall not enter into any new leases affecting all or any
portion of the Property without first obtaining Purchaser’s prior written
consent thereto, which consent may be withheld in Purchaser’s sole discretion.
If Seller desires to enter into any new lease, then Seller shall deliver a copy
of the proposed lease, the credit history of the proposed tenant, and any other
information Purchaser reasonably requires, within a reasonable time prior to the
anticipated date of execution of the proposed lease. Upon Purchaser’s approval
of a new lease, the new lease shall be deemed to be one of the Leases for
purposes hereof.

 

(c)          Updated Rent Roll; Material Change in Rental Income. Seller shall
deliver to Purchaser an updated Rent Roll certified by Seller to be true,
correct and complete not later than two (2), but no more than five (5) days
prior to Closing (the “Updated Rent Roll”). The Updated Rent Roll shall be used
for calculation of pro-rations and credits at Closing. In the event that there
is a change in the rental income derived from the Leases, as set forth in the
Updated Rent Roll equal to or more than ten percent (10%), Purchaser shall have
the absolute right to terminate this Agreement, receive back the Deposit and all
interest which has accrued thereon and all obligations of Purchaser and Seller
hereunder shall immediately terminate, except those specified to survive
termination of this Agreement.

 

 7

 

 

(d)          Tenant Estoppel Certificates. Seller shall use commercially
reasonable efforts to deliver to Purchaser, at least ten (10) business days
prior to Closing, estoppel certificates dated not more than thirty (30) days
prior to Closing from all occupants or tenants, which estoppel certificates
shall be in materially the same form as the form attached hereto as Exhibit “D”
(the “Estoppel Certificates”).

 

(e)          SNDA. Seller shall use commercially reasonable efforts to deliver
to Purchaser, at least ten (10) business days prior to Closing, Subordination
Non-Disturbance and Attornment Agreements (“SNDAs”) dated not more than thirty
(30) days prior to Closing from all occupants or tenants, which SNDAs conform in
all material respects to the SNDA required by Purchaser’s lender and is
otherwise acceptable to Purchaser’s lender. If Seller is unable to obtain the
SNDAs from all tenants or occupants within the applicable time period stated
above, then Purchaser may elect to terminate this Agreement and receive its
Deposit, whereupon, both parties shall be released from all further obligations
under this Agreement (except those specified to survive termination of this
Agreement).

 

(f)          Failure to Obtain Tenant Estoppel Certificates. If Seller is unable
to obtain the Estoppel Certificates from all tenants or occupants within the
applicable time period stated above, then Purchaser may elect (a) to terminate
this Agreement and receive its Deposit, whereupon, both parties shall be
released from all further obligations under this Agreement (except those
specified to survive termination of this Agreement), or (b) to require Seller to
execute a certificate as to each of the Leases for which it has not obtained a
certificate, stating the information which would have been in the certificate
(“Seller Estoppel Certificate”). Each Seller Estoppel Certificate given by
Seller shall survive the Closing until the earlier of three hundred sixty five
(365) days after Closing, or (ii) receipt by Purchaser of an Estoppel
Certificate from such tenant or occupant that contains no information which is
materially contradictory to or inconsistent with the information contained in
the Seller Estoppel Certificate.

 

(g)          Survival. The provisions of this Section 8 shall survive the
Closing.

 

9.           SERVICE CONTRACTS. Seller shall not modify any of the Service
Contracts, nor enter into any new contract or other agreement for service,
maintenance or similar matters affecting the Property, or the use of it, without
the prior written consent of Purchaser, which consent may be granted or withheld
in Purchaser’s sole and absolute discretion. At Closing, Seller shall terminate
all Service Contracts, including without limitation Seller’s existing property
management agreement, at Seller’s sole cost and expense.

 

10.          SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and
warrants to Purchaser as follows:

 

(a)          Good Standing. Seller has been duly organized and is validly
existing under the laws of the State of Arizona, and Seller has the legal power,
right and authority to enter into this Agreement and the instruments referenced
herein and to consummate the transaction contemplated hereby.

 

 8

 

 

(b)          Authority. The execution and delivery of this Agreement and all
documents contemplated hereunder in the manner executed and delivered by Seller,
and performance of all obligations arising under this Agreement, authorized
under, are not in violation of Seller’s organizational documents. This
Agreement, upon execution and delivery, shall constitute Seller’s legal, valid
and binding obligations, enforceable in accordance with their respective terms.

 

(c)          No Violation. The execution and delivery of this Agreement by
Seller and the performance of and compliance with and all the covenants,
agreements, representations, warranties, terms and conditions to be performed
and complied with by Seller pursuant to the provisions of this Agreement will
not result in the violation or breach of any applicable contracts, agreements or
other obligations or commitments which bind Seller.

 

(d)          No Other Agreements. Seller has not entered into any contracts,
subcontracts, arrangements, leases, licenses, concessions, easements, or other
agreements, written or oral, affecting all or any portion of the Property, or
the use of it, other than the Leases and the Service Contracts;

 

(e)          No Liens, Code Violations or Lawsuits. To Seller’s knowledge, there
are no: (i) existing or pending improvement liens affecting the Property; (ii)
violations of building codes and/or zoning ordinances or other governmental or
regulatory laws, ordinances, regulations, orders or requirements affecting the
Property; (iii) existing, pending or threatened lawsuits or appeals of prior
lawsuits affecting Seller and/or the Property; (iv) existing, pending or
threatened condemnation proceedings affecting the Property; or (v) existing,
pending or threatened zoning, building or other moratoria, downzoning petitions,
proceedings, restrictive allocations or similar matters that could have a
material adverse effect on the use and value of the Property;

 

(f)          Title. Seller owns the Property;

 

(g)          Access. There is vehicular and pedestrian egress from and ingress
to the Land over public roads;

 

(h)          Hazardous Materials. To Seller’s knowledge, Seller has not done nor
allowed anything which could cause toxic or hazardous materials or waste to be
present in, on or about the Property, and has no knowledge of any such materials
or waste being or ever having been in, on, or about the Property or adjacent
properties; no toxic or hazardous materials or wastes have been, are or shall be
located or stored on or under the Property or on or under property adjacent to
it, which have or will have an adverse effect upon the use, development and/or
value of the Property; all trash, if any, located on the Property shall be
removed prior to the Closing; Seller indemnifies and holds harmless Purchaser,
its agents, employees, successors and assigns, against all losses, claims,
damages, liability, attorneys’ and accountants’ fees and costs (including those
for appellate proceedings and those of paralegals and similar persons),
litigation and all other expenses related to, growing out of, or arising from
any toxic or hazardous materials or wastes as described in this subsection;

 

(i)          Fees and Assessments. All impact fees, use fees and assessments
relating to the Property have been paid and the benefits of them are assignable
to Purchaser without additional cost to Purchaser.

 

(j)          Intentionally Deleted.

 



 9

 

 

(k)          Intentionally Deleted.

 

(l)          No Other Commitments. No commitments or agreements have been or
will be made to any governmental authority, utility company, school board,
church or other religious body, any homeowners or homeowners’ association, or
any other organization, group or individual, relating to the Property which
would impose an obligation upon Purchaser to make any contributions or
dedications of money or land to construct, install or maintain any improvements
of a public or private nature on or off the Land, or otherwise impose liability
on Purchaser;

 

(m)          Intentionally Deleted.

 

(n)          Intentionally Deleted.

 

(o)          True and Correct. No representation or warranty by Seller contained
in this Agreement and no statement delivered or information supplied to
Purchaser pursuant to this Agreement contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
or information contained in them or in this Agreement not misleading.

 

(p)          Options. Seller has not granted rights of first refusal to purchase
the Property or options to purchase the Property except in favor of Purchaser
under this Agreement;

 

(q)          ERISA. Seller is not a “governmental plan” within the meaning of
Section 3(32) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or a “benefit plan investor” within the meaning of Section 3(42) of
ERISA;

 

(r)          Brokerage Agreements. Except for the brokerage agreement in
connection with the sale of the Property disclosed in Section 19 hereof, Seller
has not entered into any agreement regarding any brokerage or leasing commission
or fee with respect to the Property or any of the Leases that will survive the
Closing;

 

(s)          OFAC List. To Seller’s knowledge, Seller and each of its affiliates
(collectively, the “Seller Parties”) have at all applicable times been, are now
and will in the future be, in compliance with the requirements of Executive
Order No. 133224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”). Seller has no
knowledge or notice of any fact, event, circumstance, situation or condition
which could reasonably be expected to result in (i) any action, proceeding,
investigation, charge, claim, report or notice being filed, commenced or
threatened against any of them alleging any failure to comply with the Orders,
or (ii) the imposition of any civil or criminal penalty against any of them for
any failure to so comply. None of the Seller Parties are owned or controlled by,
nor acts for or on behalf of, any person or entity on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC pursuant to the Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Orders (collectively, the “Lists”) or any other person or entity who
has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

 

 10

 

 

(t)          FIRPTA. Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and Seller
will furnish the FIRPTA Certificate to Purchaser prior to the Closing in
accordance with the terms and provisions of Section 16 hereof;

 

(u)          Condemnation. To Seller’s knowledge, there is no condemnation or
any similar proceeding pending or threatened against the Property or any portion
thereof;

 

(v)          Sales Taxes. To Seller’s knowledge, all Arizona sales (transaction
privilege tax) and use tax returns related to the Property have been filed by
Seller as and when due and no objections have been taken to such returns. To
Seller’s knowledge, Seller has paid all sales and use taxes and assessments
which may be due and owing with respect to the operation of the Property during
Seller’s period of ownership thereof. No notice of delinquency, tax warrant or
other notice of tax liability has been received by Seller from the Arizona
Department of Revenue or other state or local taxing authority, which has not
been resolved;

 

(w)          Change in Representation/Waiver. From the Effective Date through
the Closing Date, Seller upon becoming aware of facts that Seller knows
constitute a breach of any representation or warranty set forth in this
Agreement or which would make any of the representations and warranties of
Seller set forth in this Agreement untrue or misleading shall promptly notify
Purchaser of such facts. If Purchaser prior to the Closing Date (x) determines
there is a breach of any of the representations and warranties made by Seller
above or (y) learns of any pending legal proceedings or administrative actions
or any violations of existing laws, ordinances, regulations and building codes
affecting the Property, Purchaser may, at its option, by sending to Seller
within five (5) business days after Purchaser actually learns of such breach
and/or conditions written notice of its election, in any event prior to the
Closing Date, either (i) to terminate this Agreement and receive the return of
its Deposit together with reimbursement for its out of pocket expenses incurred
in connection with this transaction or (ii) to waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
Seller and Purchaser shall have no further liability as to such matter
thereafter except for matters which by their terms expressly survive termination
of this Agreement;

 

(x)          Knowledge. Terms such as “to the best of Seller’s knowledge”, and
“to Seller’s knowledge” or like phrases used anywhere in this Agreement mean to
the actual present knowledge of Howard John Simon, M.D.;

 

(y)          Representations and Warranties at Closing. The representations and
warranties of Seller set forth in this Section 10 shall be deemed to be remade
and restated by Seller on and as of the Closing;

 

(z)          Survival. The provisions of this Section 10 shall survive the
Closing or the termination or cancellation of this Agreement for a period of
three hundred sixty five (365) days.

 

 11

 

 

11.           SELLER’S OBLIGATIONS PRIOR TO CLOSING.. Between the Effective Date
and the Closing Date, Seller agrees and covenants as follows:

 

(a)          No Breach. Seller will not knowingly do any act or omit to do any
act, or knowingly permit any act or omission, which will cause a breach or
default of this Agreement.

 

(b)          Maintain Property and Insurance. Seller will maintain the physical
condition of the Property in the same condition existing at the date hereof,
reasonable wear and tear excepted. All insurance policies which affect the
Property shall be maintained by Seller in full force and effect, insuring the
Property at its full insurable value on a replacement cost basis with reputable
insurance companies reasonably acceptable to Purchaser; Seller shall deliver
copies of Seller’s insurance policies to Purchaser within the time period for
delivery of the Title Evidence;

 

(c)          Maintain the Leases. Except as specifically provided for in Section
8(b), Seller agrees that it shall not enter into any amendment, modification,
extension or any other change or renewal of any of the Leases, without first
obtaining Purchaser’s prior written consent, which shall not be unreasonably
withheld, except for extensions or renewals which Seller is required to make
pursuant to the terms of any of the Leases. Further, Seller shall not enter into
new leases without first obtaining Purchaser’s prior written consent, which
consent shall not be unreasonably withheld or delayed.

 

(d)          No Renovations. Except as may be expressly permitted in this
Agreement, Seller will not undertake or commence any renovations of or
alterations to the Property or any part thereof, except those necessary to
remedy building, code and zoning violations or those necessary to comply with
any obligation of Seller under this Agreement, without the prior written consent
of Purchaser.

 

(e)          No Further Encumbrances. Seller shall not encumber or permit to be
encumbered with any encumbrance, lien or other claim which may affect title
thereto, all or any part of the Property.

 

(f)          Existing Obligations. Seller shall use its best efforts and good
faith to keep and perform, or cause to be kept and performed, all of the
obligations to be kept and performed by it under the Leases, Service Contracts,
and other obligations affecting the Property and to collect and enforce, or
cause to be collected and enforced, all rents and other obligations to be paid
or performed by the other parties to such Leases, Service Contracts, and/or
other obligations.

 

(g)          Compliance with Law. Seller shall comply prior to Closing with all
laws, rules, regulations, and ordinances of all governmental authorities having
jurisdiction over the Property.

 

(h)          Arizona State and Local Taxes.

 

 12

 

 

(i)          Seller shall order a good standing letter from the City of Phoenix
(the “City”) pursuant to the Phoenix City Code (the “Code”) § 46-3.15-595(d),
showing that no amount of municipal transaction privilege (sales) taxes, excise
taxes, use taxes and other taxes (excluding estate and income taxes) is due as
shown on the City's records. Seller shall deliver the City good standing letter
to Purchaser as soon it is received from the City, but not later than the date
that is three (3) days prior to the Closing Date.

 

(ii)         Seller shall order a good standing letter from the Arizona
Department of Revenue ("ADOR") pursuant to A.R.S. § 42-1110(b) showing that no
amount of Arizona transaction privilege (sales) taxes, excise taxes, use taxes
and other taxes (excluding estate and income taxes) is due as shown on ADOR's
records. Seller shall deliver the ADOR good standing letter to Purchaser as soon
it is received from ADOR, but not later than the date that is three (3) days
prior to the Closing Date.

 

(iii)        Seller shall file by the twentieth (20th) day (if possible or
promptly thereafter) after the calendar month end immediately following the
Closing Date (or sooner if required by law) with ADOR and the City all final tax
returns for all transaction privilege (sales) taxes, excise taxes, use taxes,
and other taxes arising from transactions occurring prior to or on the Closing
Date, including the City's transaction privilege tax arising from the sale of
real property pursuant to this Agreement and owed by Seller under the
speculative builder classification or owner-builder classification under Code §§
46-3.14-416 or 14-417, as applicable. Seller shall furnish to Purchaser evidence
of filing such returns, making of such payments, and detailed information
substantiating the tax credits claimed by Seller under Code § 46-3.14-416(c)(3)
or § 14-417(c), as applicable, including but not limited to information on City
transaction privilege tax previously paid by any construction contractor on this
project under the construction contracting classification in Code § 46-3.14-415.

 

12.           CONDITIONS PRECEDENT. The following are express conditions
precedent to Purchaser’s obligation to close this transaction:

 

(a)          Representations and Warranties. The truth and correctness of all of
Seller’s representations and warranties and the fulfillment of all of Seller’s
covenants at all times during the term of this Agreement and as of Closing.

 

(b)          ADA Compliance. The Property shall be fully compliant with current
codes and requirements under the Americans with Disabilities Act of 1990.

 

(c)          Fire Compliance. The Property shall be fully compliant with current
fire codes and requirements pertaining to the Property.

 

(d)          No Deferred Maintenance. There shall be no deferred maintenance
items in connection with the Property’s structural elements, capital equipment
and roofs.

 

(e)          Additional Conditions. In addition, the obligations of Purchaser to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions:

 

(i)          Seller shall have delivered all of the items required to be
delivered pursuant to the terms of this Agreement.

 

 13

 

 

(ii)         Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller within the time frames required under this Agreement.

 

(iii)        Seller shall have delivered, at least ten (10) days prior to
Closing, audited financial statements for the periods ending December 31, 2015
and June 30, 2016 in connection with the Property certified by an accounting
firm mutually agreed upon by Purchaser and Seller that is registered with the
Public Company Accounting and Oversight Board (PCAOB).

 

(f)          Waiver of Conditions. Purchaser shall be permitted to waive any of
the conditions precedent set forth in this Section 12 in Purchaser’s sole and
absolute discretion and close on the purchase of the Property contemplated by
this Agreement in Purchaser’s sole and absolute discretion, by written
instrument, at any time prior to or at Closing.

 

13.          PRORATIONS.

 

(a)          Taxes and Other Proratable Items. To the extent not reimbursed by
tenants pursuant to the terms of the leases, real estate and personal property
taxes (less maximum discount allowed for prompt payment), insurance (if assumed
by Purchaser), rents, interest, costs and revenues and all other proratable
items shall be prorated as of the date of Closing. In the event the taxes for
the year of Closing are unknown, the tax proration shall be based upon the taxes
for the prior year, and at the request of either party, the taxes for the year
of Closing shall be re-prorated and adjusted when the tax bill for such year is
received and the actual amount of taxes is known. All improvement districts,
community facilities districts, and special assessments (if any) applicable to
the Property but not collected as part of the property tax rolls will be assumed
by Purchaser and prorated between Purchaser and Seller based on all interest
payments and annualized principal payments, and the installments of which are
not yet due shall be the obligation of Purchaser and title to the Property may
be conveyed subject to any such assessments.

 

(b)          Security Deposits and Advance Rent. Purchaser shall receive a
credit at Closing against the Purchase Price for any security deposits or
advance rent paid by tenants or occupants under the Leases.

 

(c)           Amounts Due under Service Contracts. Any amounts paid or due under
any Service Contract shall be pro-rated as of the Closing Date and the
appropriate credit or charge shall be reflected on the closing statement.

 

(d)          Utilities and Insurance. Utility bills or charges, where
applicable, shall be prorated as of the Closing Date. The parties shall, to the
extent reasonably possible, have utility meters read the day preceding the
Closing Date and Seller shall be responsible for paying all utility bills or
charges which accrued against the Property prior to the Closing Date and
Purchaser shall be required to pay all utility bills or charges accruing against
the Property on or subsequent to the Closing Date, with any charge for which a
reading could not be made as of the day preceding the Closing Date being
prorated as of the Closing Date using an estimate based on the most recent
reading for such utility. Purchaser shall secure its own insurance on the
Property as of the Closing Date, and Seller shall cancel all existing insurance
policies as of the Closing Date. Purchaser and Seller shall, before and after
Closing, reasonably cooperate with each other in connection with this Section.

 

 14

 

 

(e)          Income and Expenses of the Property.

 

(i)          The parties agree that, except as otherwise specifically stated
elsewhere in this Agreement, all income and expenses of the Property are
intended to be prorated as of midnight of the day before the Closing Date.
Purchaser shall be deemed the owner of the Property, for the purpose of such
calculation, for the entire Closing Date. Income shall include all revenue of
Seller derived from the operation of the Property. Expenses shall include all
expenses from the operation of the Property. Income actually received by Seller
prior to Closing in payment for a period subsequent to Closing shall appear on
the closing statement as a credit to Purchaser. Expenses actually paid by Seller
prior to Closing in payment for a period subsequent to Closing shall appear on
the closing statement as a credit to Seller. Any and all Income (including
Rents) received by Seller after the Closing, for a period prior to the Closing,
shall be promptly delivered to Purchaser.

 

(ii)         Notwithstanding anything to the contrary in Section 8 above, rents
under the Leases, including without limitation fixed rent, additional rent, and
operating expense pass-throughs (collectively, “Rents”), shall be addressed in
the manner set forth in this Section 13. All collected Rents for the month in
which Closing occurs shall be prorated as of midnight the day before the Closing
Date. All uncollected Rents for the months prior to the month in which the
Closing occurs and all uncollected Rents for the month of Closing (the
“Delinquent Rents”), shall remain Seller’s property, and neither Purchaser nor
Seller shall receive any proration credit therefor at Closing. All prepaid Rents
(for the months following Closing) paid to or in possession of Seller shall be
credited to Purchaser at Closing. Purchaser agrees to use commercially
reasonable efforts, for a period of thirty (30) days after Closing, to collect
Delinquent Rents from each tenant remaining in possession of its space under a
Lease. Any and all amounts received by Purchaser from any party owing the
Delinquent Rents which are received by Purchaser after the Closing Date shall
first be applied to Purchaser’s reasonable collection costs (including
reasonable attorneys’ fees and costs), then to accrued obligations, in the order
of the most recently accrued obligations of the applicable tenant under its
Lease as of the date of Purchaser’s receipt of such amounts. Purchaser shall
promptly deliver to Seller any funds to be applied to Delinquent Rents in
accordance with the preceding sentence. No portion of Delinquent Rents
attributable to a particular tenant shall be applied against the rents or
Delinquent Rents attributable to another tenant, or the expenses incurred by
Purchaser in collecting such rents or Delinquent Rents from other tenants.
Purchaser shall not be obligated to file suit to collect the Delinquent Rents.

 

(iii)        All security deposits or prepaid rents held by or under the control
of Seller with respect to the Leases, less any offsets indicated thereon as
hereinafter defined, if applicable), shall be paid or credited to Purchaser as
of the Closing Date. Seller shall not, after the Effective Date and prior to
Closing, further offset all or any portion of such security deposits or prepaid
rents without the prior written consent of Purchaser.

 

 15

 

 

(iv)         Any lease commissions or construction costs which are (i) incurred
by Seller in connection with the Leases or (ii) associated with currently
existing renewal, expansion or refusal rights of tenants under the Leases
exercised after the Effective Date but prior to Closing shall be prorated
between the parties in proportion to the percentage of the Lease term in the
case of (i) above, or the renewal term or term applicable to the expansion or
refusal rights in the case of (ii) above, which falls before the Closing Date
(which shall be Seller’s portion) and the percentage of same which falls after
the Closing Date (which shall be Purchaser’s portion). Any other lease
commissions or lease construction costs incurred by Seller in connection with
the Leases shall be the responsibility of Seller; provided, however, that
Purchaser shall bear the cost of any lease commissions or construction costs
associated with currently existing renewal, expansion or refusal rights of
tenants under the Leases exercised after Closing and shall indemnify Seller with
respect thereto.

 

(f)          True-Up Adjustments. Notwithstanding anything to the contrary which
may be contained herein, upon the annual reconciliation of such pass-throughs
with the tenants of the Property for the 2016 calendar year, (i) if such
reconciliation results in there being refunds due and payable to the tenants in
a total amount exceeding $5,000.00, Seller shall pay to Purchaser Seller’s share
of such refund amounts prorated for the portion of the year during which Seller
owned the Property, and (ii) if such reconciliation results in tenants owing
funds in a total amount exceeding $5,000.00, Purchaser shall have the right to
collect such funds from the tenants and Purchaser shall pay to Seller a portion
of the funds so collected, prorated for the portion of the year during which
Seller owned the Property.

 

(g)          Survival. The provisions of this Section 13 shall survive Closing.

 

14.         IMPROVEMENT LIENS. Certified, confirmed or ratified liens for
governmental improvements as of the date of Closing, if any, shall be paid in
full by Seller, and pending liens for governmental improvements as of the date
of Closing shall be assumed by Purchaser, provided that where the improvement
has been substantially completed as of the date of Closing, such pending lien
shall be considered certified.

 

15.         EXPENSES; DOCUMENTARY STAMPS AND INTANGIBLE TAXES. At the Closing,
Seller shall pay the premium for the standard coverage owner’s title insurance
policy, all state and county documentary stamps and other transfer taxes
(including, without limitation, any surtax or tax imposed on the transfer of
intangibles), if any, due on the deed of conveyance, and its own attorneys’
fees. Purchaser shall pay its own attorneys’ fees, all survey costs, and all
costs of recording any mortgage and financing statements, documentary stamps on
the note, and intangible tax on the mortgage, and all costs of issuing any
mortgagee’s title insurance policy, including, without limitation, any closing
fee, the mortgagee’s title insurance premium, extended coverage title insurance
premium, and the costs of any endorsements required by the mortgagee. Each party
shall bear the recording costs of any instruments received by that party, except
that Seller shall pay the recording costs on documents necessary to clear title.

 



 16

 

 

16.          CLOSING.

 

(a)          Seller shall convey title to the Property by Special Warranty Deed
in the form attached hereto as Exhibit “E” subject only to the Permitted
Exceptions, along with an Affidavit of Property Value. Seller shall also deliver
to Purchaser at the Closing:

 

(i)          a bill of sale covering the Personal Property in the form attached
hereto as Exhibit “F”;

 

(ii)         an assignment of all Intangible Property in the form attached
hereto as Exhibit “G”;

 

(iii)        an assignment and assumption of the Leases, rents and deposits,
with certification of the Rent Roll and Purchaser’s execution to assume all
obligations under the Leases from and after the date of Closing, in the form
attached hereto as Exhibit “H”;

 

(iv)         appropriate assignments of all leases, deposits, licenses,
easements, rights-of-way, contract rights, intangible rights and other property
and rights included in this transaction, if, and to the extent, any exist;

 

(v)          intentionally deleted;

 

(vi)         any and all guaranties and warranties on all property conveyed
pursuant to this Agreement, with assignment of all rights under the guaranties
and warranties, if any, and to the extent assignable and if of no cost to
Seller;

 

(vii)        a no-lien, possession and gap affidavit attesting to the absence of
any financing statements, liens or claims of lien against the Property,
attesting to the fact that no improvements to the Property have been made within
the ninety (90) days preceding Closing which have not been paid for, and
attesting to the absence of parties in possession, in form satisfactory the
title insurance company issuing title insurance to delete the standard
exceptions relating to such matters;

 

(viii)      a non-foreign certificate and other documentation as may be
appropriate and satisfactory to Purchaser to meet the non-withholding
requirements under FIRPTA and any other federal statute or regulations (or, in
the alternative, Seller shall cooperate with Purchaser in the withholding of
funds pursuant to FIRPTA regulations);

 

(ix)         an appropriate reporting form to be submitted with the deed at time
of recordation;

 

(x)          appropriate corporate resolutions and certificates of good standing
of Seller;

 

(xi)         Tenant notice letters regarding payment of rent;

 

(xii)        a closing statement to be executed by Purchaser and Seller; and

 

(xiii)      keys, magnetic cards, and other similar items that provide access to
the Property.

 

 17

 

 

(b)          At Closing, Seller and Purchaser shall each execute counterpart
closing statements and such other documents as are reasonably necessary to
consummate this transaction.

 

17.          DEFAULT BY SELLER. If Seller fails to perform any of the terms and
conditions of this Agreement or is otherwise in default under this Agreement,
then Purchaser, at Purchaser’s sole option and as its sole and exclusive remedy,
may elect to either:

 

(b)          Close “As Is”. Waive the default or failure and close without any
reduction in the Purchase Price; or

 

(c)          Terminate Agreement. After giving Seller an opportunity to cure any
breach and Seller failing which after five (5) days, cancel this Agreement by
written notice to Seller given on or before the Closing Date, in which event
Escrow Agent shall be irrevocably obligated to return the Deposit together with
all interest earned on it to Purchaser and the Seller shall reimburse Purchaser
for all out-of-pocket expenses incurred by Purchaser related to the purchase of
the Property; upon such return and reimbursement, both parties shall be released
from all further obligations under this Agreement except for those specified to
survive termination of this Agreement, unless the default was caused by the
willful act or omission of, or the misrepresentation or breach of warranty or
covenant by, Seller, in which event Seller shall continue to be liable for
damages caused by such default. The five (5) day cure period shall not apply to
Seller’s obligation to close on the Closing Date; or

 

(d)          Specific Enforcement. Seek specific performance of Seller’s
obligations under this Agreement.

 

18.          DEFAULT BY PURCHASER. In the event of the failure or refusal of
Purchaser to close this transaction, without fault on Seller’s part and without
failure of title or any conditions precedent to Purchaser’s obligations under
this Agreement, Seller, at Seller’s option, shall (i) have the right to receive
the Deposit together with all interest earned on it as agreed and liquidated
damages for said breach and as Seller’s sole and exclusive remedy, whereupon the
parties shall be relieved of all further obligations under this Agreement except
for those specified to survive termination of this Agreement.

 

19.          BROKERS.

 

(a)          Disclosed Broker(s). The parties each represent and warrant to the
other that the only real estate broker, salesman or finder involved in this
transaction is Newmark Grubb Knight Frank (the “Disclosed Broker”). Seller shall
pay all real estate brokerage commissions which may be owing to the Disclosed
Broker pursuant to separate agreement, and Seller shall indemnify, defend and
hold Purchaser harmless from claims for such payments. If a claim for brokerage
or similar fees in connection with this transaction is made by any broker,
salesman or finder other than the Disclosed Broker claiming to have dealt
through or on behalf of one of the parties to this Agreement, then that party
shall indemnify, defend and hold the other party under this Agreement harmless
from all liabilities, damages, claims, costs, fees and expenses whatsoever
(including reasonable attorneys’ fees and court costs, including those for
appellate matters) with respect to said claim for brokerage. The provisions of
this section shall survive the Closing or the termination or cancellation of
this Agreement.

 

 18

 

  

(b)          Brokers’ Addresses. The Disclosed Broker’s address is:

 

2398 E. Camelback Rd.

Phoenix, AZ 85017

Phone:                                                  

Fax:                                                     

 

20.         ASSIGNABILITY. Upon five (5) business days prior written notice to
Seller, Purchaser shall be entitled to assign Purchaser’s rights and obligations
under this Agreement without Seller’s consent to any entity owned and controlled
by Purchaser or Purchaser’s principals, but to no other person or entity without
Seller’s prior written consent. For purposes of this Section 20, “Control” means
possession of the power to direct or cause the direction of the management and
policies whether through the ownership of voting rights, equity, by contract or
otherwise.

 

21.          ESCROW AGENT.

 

(a)          Duties. Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement. Escrow Agent shall not be deemed to have
any implied duties or obligations under or related to this Agreement.

 

(b)          Authority. Escrow Agent may (a) act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine;
(b) assume the validity and accuracy of any statement or assertion contained in
such a writing or instrument; and (c) assume that any person purporting to give
any writing, notice, advice or instructions in connection with the provisions of
this Agreement has been duly authorized to do so. Escrow Agent shall not be
liable in any manner for the sufficiency or correctness as to form, manner of
execution, or validity of any instrument deposited in escrow, nor as to the
identity, authority, or right of any person executing any instrument; Escrow
Agent’s duties under this Agreement are and shall be limited to those duties
specifically provided in this Agreement.

 

(c)          Indemnity. The parties to this Agreement do and shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, including attorneys’ fees and costs, which
it may incur or with which it may be threatened by reason of its action as
Escrow Agent under this Agreement, except for such matters which are the result
of Escrow Agent’s negligence or malfeasance.

 

(d)          Dispute. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or about the propriety of any action
contemplated by Escrow Agent, Escrow Agent may, but shall not be required to,
file an action in interpleader to resolve the disagreement; upon filing such
action, Escrow Agent shall be released from all obligations under this
Agreement. Escrow Agent shall be indemnified for all costs and reasonable
attorneys’ fees, incurred in its capacity as escrow agent in connection with any
such interpleader action. Escrow Agent shall be fully protected in suspending
all or part of its activities under this Agreement until a final judgment in the
interpleader action is received.

 

 19

 

 

(e)          No Liability. Escrow Agent may consult with counsel of its own
choice, including counsel within its own firm, and shall have full and complete
authorization and protection in accordance with the opinion of such counsel.
Escrow Agent shall otherwise not be liable for any mistakes of fact or errors of
judgment, or for any acts or omissions of any kind unless caused by its gross
negligence or willful misconduct.

 

(f)          Resignation. Escrow Agent may resign upon five (5) days’ written
notice to Seller and Purchaser. If a successor escrow agent is not appointed
jointly by Seller and Purchaser within the five (5) day period, Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(g)          Survival. The provisions of this Section 21 shall survive the
Closing and also the termination or cancellation of this Agreement.

 

22.         NOTICES. Any notices required or permitted to be given under this
Agreement shall be delivered by hand, mailed by certified or registered mail,
return receipt requested, in a postage prepaid envelope, or delivered by a
nationally recognized overnight delivery service, and addressed as described
below; notices shall be deemed effective only upon receipt or refusal of
delivery. Notices may also be given by facsimile effective as of the date of
receipt (or, if not a business day, the first business day thereafter).

 



Notices to Purchaser: BANYAN THIRD STREET LLC   c/o Banyan Medical Partners  
2255 Glades Road, Suite 324A   Boca Raton, Florida 33431   Attn: Jon Ryan,
President & CEO   Fax: (561) 516-6307     With a copy to: Proskauer Rose LLP  
2255 Glades Road   Suite 421A   Boca Raton, Florida 33431   Attn: Stuart T.
Kapp, Esq.   Fax:  (561) 241-7145     Notices to Seller: Signal Healthcare, LLC
  5800 N. Yucca   Paradise Valley, AZ  85253   Attn: John D. Simon, M.D.  
Phone:________________   Fax:__________________     With a copy to: John A.
Hink, Esq.   6750 E. Camelback Rd.   Suite 100   Scottsdale, AZ  85251   Phone:
(480) 682-3913   Fax: (480) 385-2757

 



 20

 

 

Notices to Escrow Agent: Security Title Agency   2398 E. Camelback Rd.   Suite
130   Phoenix, AZ  85016   Attn: David J. Itzkowitz   Phone:_______________  
Fax:_________________



 

23.         RISK OF LOSS.

 

(a)          Condition of Property. The Property shall be conveyed to Purchaser
in the same condition as on the date of this Agreement, ordinary wear and tear
excepted, free of all tenancies or occupancies except those set forth in Exhibit
“C” or hereafter approved by Purchaser in writing. Seller shall not remove
anything from the Property between the date of this Agreement and Closing.

 

(b)          Condemnation. Upon receipt of an offer or any notice or
communications from any governmental or quasi-governmental body seeking to take
under its power of eminent domain all of the Property (“Total Taking”) or a
portion of the Property (“Partial Taking”), Seller shall promptly notify
Purchaser in writing of the receipt of same and shall send such communication,
or a copy of it, to Purchaser. Upon receipt of notice of a Total Taking or a
Partial Taking, as the case may be, Purchaser shall have the right to rescind
this Agreement by delivery of written notice to Seller within thirty (30) days
of Purchaser’s receipt of the written notice from Seller. In the event Purchaser
elects to rescind, then Purchaser shall receive a refund of the Deposit together
with all interest earned on it, in which case both parties shall be relieved of
all further obligations under this Agreement except those specified to survive
termination of this Agreement. In the event Purchaser elects not to rescind,
then Purchaser shall be entitled to all condemnation awards and settlements. For
purposes of this Agreement, a “Partial Taking” shall be a taking of ten percent
(10%) or more of the Property or a taking of any smaller portion of the Property
which will adversely affect the value of the Property or interfere with the
ability to develop the Property. Seller and Purchaser agree to cooperate with
each other to obtain the highest and best price for the condemned property.

 

(c)          Damage or Destruction. In the event that the Property is damaged or
destroyed by fire or other casualty prior to Closing, Seller shall repair and
restore the Property to the same condition as before the fire or casualty, and
the Closing shall be deferred for up to thirty (30) days to permit such repair
and restoration. If Seller is unable to repair and restore within such thirty
(30) day period, then Purchaser shall have the option of: (i) extending the
thirty (30) day period for up to one hundred eighty (180) days, or (ii)
canceling this Agreement and receiving a refund of the Deposit together with all
interest earned on it, in which case both parties shall be released from all
further obligations under this Agreement (except those specified to survive
termination of this Agreement), or proceeding with the Closing, in which case
Purchaser shall be entitled to all insurance proceeds (subject to the rights of
the holder(s) of the Existing Mortgage), and to a credit equal to the insurance
deductibles, and to a credit equal to the replacement cost not covered by
insurance proceeds and deductibles.

 

 21

 

  

24.          SELLER’S INDEMNITY. Seller shall and does indemnify and hold
Purchaser harmless from any and all liability, including costs and attorneys’
fees, including those for appellate proceedings: (i) to the State of Arizona and
the City for sales (transaction privilege) tax due on any rentals or sales prior
to Closing, under Arizona Revised Statutes Section 42-5069 and Section
46-3.14-445 of the City Code; (ii) for services rendered prior to Closing under
any contracts for services to the Property existing now or at any time prior to
Closing; (iii) for any security deposits of tenants received by Seller prior to
Closing and not credited to Purchaser at Closing; and (iv) for any personal
property taxes remaining unpaid for calendar years prior to the year of Closing.

 

25.          MISCELLANEOUS.

 

(a)          Governing Law. This Agreement has been negotiated and executed in
Arizona; it shall be construed and governed in accordance with the laws of the
State of Arizona, without application of conflicts of laws principles.

 

(b)          Severability. In the event any term or provision of this Agreement
is determined by appropriate judicial authority to be illegal or otherwise
invalid, such provision shall be given its nearest legal meaning or be construed
as deleted as such authority determines, and the remainder of this Agreement
shall be construed to be in full force and effect.

 

(c)          Attorneys’ Fees. In the event of any litigation between the parties
under this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees. Wherever provision is made in this Agreement for “attorneys’
fees,” such term shall be deemed to include accountants’ and attorneys’ fees and
court costs, whether or not litigation is commenced, including those for
appellate proceedings and for paralegals and similar persons.

 

(d)          Construction. Each party has participated fully in the negotiation
and preparation of this Agreement with full benefit of counsel. Accordingly,
this Agreement shall not be more strictly construed against either party.

 

(e)          Interpretation. Whenever used in this Agreement, the singular shall
include the plural, the plural shall include the singular, any gender shall
include every other and all genders, and captions and paragraph headings shall
be disregarded. Whenever in this Agreement the context allows, the word
“including” will be deemed to mean “including without limitation”.

 

(f)          Captions and Capitalized Terms. The captions in this Agreement are
for the convenience of reference only and shall not be deemed to alter any
provision of this Agreement. Capitalized terms are also selected only for
convenience of reference and do not necessarily have any connection to the
meaning that might otherwise be attached to such term in a context outside of
this Agreement.

 



(g)          Calculation of Time Periods. Any reference in this Agreement to
time periods less than five (5) days shall, in the computation thereof, exclude
Saturdays, Sundays, and legal holidays; any time period provided for in this
Agreement which shall end on a Saturday, Sunday or legal holiday shall extend to
5:00 p.m. Eastern Time of the next full business day. Any time period provided
for in this Agreement which shall end on a Saturday, Sunday or legal holiday
shall extend to 5:00 p.m. Eastern Time of the next full business day.

 



 22

 

 

(h)          Entire Agreement. This Agreement constitutes the entire agreement
between the parties and may not be changed, altered or modified except by an
instrument in writing signed by the party against whom enforcement of such
change would be sought.

 

(i)          Binding Effect. All of the terms of this Agreement, including but
not limited to the representations, warranties and covenants of Seller, shall be
binding upon and shall inure to the benefit of the parties to this Agreement and
their respective successors and assigns.

 

(j)          Typewritten or Handwritten Provisions. Typewritten or handwritten
provisions which are inserted in or attached to this Agreement as addenda or
riders shall control all printed or pretyped provisions of this Agreement with
which they may be in conflict.

 

(k)          Time of Essence. Time is of the essence as to all material terms of
this Agreement.

 

(l)          No Recording. Neither this Agreement nor any memorandum of the
terms hereof shall be recorded or otherwise placed in any public records and any
recording of it shall render this Agreement unenforceable by the recording
party. Any breach of this covenant shall entitle the party not placing same of
record to pursue its rights and remedies under Section 17 or Section 18, as the
case may be.

 

(m)          Survival. All covenants, representations, agreements and warranties
of Seller in this Agreement, all remedies related to them, and the provisions of
this Section 28 shall survive the Closing or the termination or cancellation of
this Agreement.

 

(n)          Like-Kind Exchange. Purchaser and Seller each hereby acknowledge
that the sale and purchase of the Property pursuant to this Agreement may
comprise part of independent like-kind (tax deferred) exchange under Section
1031 of the Internal Revenue Code, provided that same will not delay the
Closing, cause additional expense to either party, increase either party’s
liabilities or obligations or otherwise modify any of the terms or provisions of
this Agreement. Seller’s and/or Purchaser’s rights, as the case may be, under
this Agreement may be assigned to a qualified intermediary for the purpose of
completing such an exchange. Each party agrees to reasonably cooperate with the
other party and the other party’s qualified intermediary for the purpose of
effectuating or facilitating such like-kind exchange, provided that neither
party shall be required to incur any liability or costs, or take title to any
other property, in connection therewith.

 

26.         WAIVER OF JURY TRIAL. SELLER AND PURCHASER MUTUALLY AGREE THAT THEY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY DISPUTE OR COURT ACTION
ARISING FROM, GROWING OUT OF, OR RELATED TO, THIS AGREEMENT. THE PARTIES
ACKNOWLEDGE THAT THIS WAIVER IS A SIGNIFICANT CONSIDERATION TO EACH OF THEM TO
ENTER INTO THIS AGREEMENT.

 

 23

 

 

27.         Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
such counterpart.

 

28.         Cooperation Regarding Tax Information. Seller agrees to provide or
to cause the appropriate party to provide to Purchaser, information (including
reasonable access to the books and accounts of Seller or such person) necessary
for the preparation of any tax return or other submissions to federal, state, or
local tax authorities (including information necessary to contest any proposed
or actual assessment of a tax or similar levy for which Purchaser is
responsible) for all taxable periods of Purchaser following and including the
taxable period which includes the Closing Date. In addition, Purchaser and their
representatives shall each have the right from time to time following the
Closing, on prior notice to the other party, during ordinary business hours on
business days, to review Seller’s books and records with respect to the Property
to ascertain the accuracy of any billings (including in connection with the
exercise of any tenant audit rights under its lease) during Seller’s and
respective period of ownership of the Property. This provision shall survive the
Closing for a period of two (2) years.

 

[SIGNATURES ARE ON NEXT PAGE]

 

 24

 

 

EXECUTED as of the date first written above in several counterparts, each of
which shall be deemed an original, but all of which constitute only one
agreement.

 



  PURCHASER:       BANYAN THIRD STREET LLC,   an Arizona limited liability
company           By: Banyan Rail Services Inc.,     its Managing Member        
    By: /s/ Jon Ryan     Print Name:  Jon Ryan     Its:   President & CEO      
      Date: 8/8/2016           SELLER:           SIGNAL HEALTHCARE, LLC, an
Arizona limited liability company           By:     Print Name:     Its:        
    Date:  



 

 25

 

 

CONSENT OF ESCROW AGENT

 

The undersigned hereby agrees to act as Escrow Agent pursuant to the foregoing
Purchase and Sale Agreement. The undersigned Escrow Agent acknowledges receipt
of a check, subject to clearance, in the amount of Fifty Thousand and No/100
Dollars ($50,000.00) to be held as the Initial Deposit pursuant to the foregoing
Agreement.

 



  ESCROW AGENT:       SECURITY TITLE AGENCY         By:     Its:  



 

 26

 

 

Exhibit “A”

 

Legal Description

 

[see next page]

 

 

 

 

Exhibit “B”

 

Service Contracts

 

1.Arizona Fire Test, Inc.

 

2.Republic Industries

 

3.Titan Alarm

 

 

 

 

Exhibit “C”

 

Rent Roll

 

[see next page]

 

 

 

 

Exhibit “D”

 

Tenant Estoppel Certificate

 

TENANT:______________________________________________

SUITE NO:______________ (“Suite”) at the ________________________ (“Premises”).

SUITE ADDRESS: __________________________, Arizona.

 

The undersigned (“Tenant”) hereby certifies to BANYAN THIRD STREET LLC and its
successors and assigns (the “Purchaser”) and to Purchaser’s lender, and its
successors and assigns (the “Lender”), as follows:

 

a)           Tenant is the present tenant of the Suite pursuant to that certain
Lease dated ___________, ____, by and between _______________________
(“Landlord”) or its predecessor-in-interest, as landlord, and Tenant or its
predecessor-in-interest, as tenant (“Lease”). A true, correct and complete copy
of the Lease, together with any amendments, modifications and supplements
thereto and any guaranties thereof, is attached hereto. The Lease is the entire
agreement between Landlord (or any affiliated party) and Tenant (or any
affiliated party) pertaining to the Suite. There are no amendments,
modifications, supplements, arrangements, side letters or understandings, oral
or written, of any sort, of the Lease, except those which are attached hereto.
The Lease has been duly executed and delivered by, and is a binding obligation
of, Tenant, and the Lease is in full force and effect.

 

b)           The primary term of the Lease is for a period of ____________ (___)
years, commencing _______________, ____ and expiring on ______________, _____.
[The Lease also contains ____ renewal option[s] for a period of ___________
(___) years [each] under the terms and conditions specified in the Lease.]

 

c)           The current monthly rental of $__________________ has been paid
through ________, 2016. Monthly rent is payable in advance on the first day of
each calendar month. All additional rents and other sums due and payable under
the Lease have been paid through the date hereof. No rents, additional rents or
other sums payable under the Lease have been paid more than one (1) month in
advance of the due dates therefor. [Tenant’s percentage share of operating
expenses/common area charges, insurance and real estate taxes is _____%, which
is currently being paid on an estimated basis in advance at the rate of
$__________ per month.] [Tenant is obligated to pay percentage rent equal to
____% of annual gross sales in excess of $__________. Percentage rent has been
paid through __________, 2016.]

 

d)           A security deposit of $ _____________ has been paid under the
Lease.

 

e)           All obligations of Landlord under the Lease as of the date hereof
have been performed. As of the date hereof, to Tenant’s knowledge, neither
Tenant nor Landlord are in default in the performance of any of their respective
obligations under the Lease, nor does any condition exist which with the giving
of notice of the passage of time, or both, would constitute a default by Tenant
or Landlord under the Lease.

 

 

 

  

f)         Tenant has unconditionally accepted possession of the Suite and is
now occupying the Suite and open for business. Any improvements to be made by
the Landlord have been completed to the satisfaction of Tenant. Tenant has
received payment in full of any tenant improvement allowance or build-out
allowance or any other payment to be provided by Landlord under the terms of the
Lease. Tenant is not aware of any defect in the Suite.

 

g)         There is no remaining free rent period or any unexpired concession or
abatement of rent. The lease term has commenced and full rental is now accruing
thereunder. Landlord is not reimbursing Tenant or paying Tenant’s rent
obligations under any other lease, and Tenant has not advanced any funds for or
on behalf of Landlord for which Tenant has a right of deduction from, or set off
against, future rent payments. Tenant has no present right to any credit,
offset, deduction or defense against any rents, additional rents or other sums
due or to become due under the Lease.

 

h)         No assignments, subleases, mortgages, hypothecation, or other
transfers of Tenant’s interest in the Lease are currently in effect. Tenant is
not insolvent and is able to pay its debts as they mature. Tenant has not
declared bankruptcy or similar insolvency proceeding, and has no present
intentions of doing so, no such proceeding has been commenced against Tenant
seeking such relief, and Tenant has no knowledge that any such proceeding is
threatened.

 

i)         The Lease does not contain and Tenant does not otherwise have any (1)
option to purchase the Suite or the Premises, (2) right of first refusal with
respect to the Suite or the Premises, (3) any right to lease additional space in
the Premises, or (4) right to terminate or cancel the Lease in whole or in part
(except as expressly set forth in the Lease).

 

j)          Neither the Landlord nor the Tenant has commenced any action to
terminate the Lease or has given or received any notice of default with respect
to the Lease.

 

k)         Tenant hereby acknowledges and agrees that Tenant’s rights under the
Lease shall be subject and subordinate to Lender’s rights under any mortgage,
deed of trust or similar agreement given by Landlord in connection with the loan
being provided by Lender to Purchaser. Tenant shall attorn to and accept
performance by Lender of any covenant, agreement or obligation of Landlord
contained in the Lease with the same force and effect as if performed by
Landlord. In no event, however, shall Lender be obligated to perform any such
covenant, agreement, or obligation of Landlord under the Lease.

 

l)         The person signing this Tenant Estoppel Certificate is duly
authorized to sign this Certificate on behalf of Tenant and execution hereof is
the binding act of Tenant enforceable against Tenant.

 

 

 

  

m)           This Tenant Estoppel Certificate is made knowing that Purchaser and
Lender are relying upon the representations herein made. The term “Lender” as
used herein includes any successor or assign of the named Lender and the term
“Landlord” as used herein includes any successor or assign of the named
Landlord.

 

TENANT:

____________________________________

By:_________________________________

Name: ______________________________

Title: _______________________________

Dated:_______________________, 2016

 

 

 

 

Exhibit “E”

 

Special Warranty Deed

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

Proskauer Rose LLP

2255 Glades Road, Suite 421A

Boca Raton, FL 33431

Attn: Stuart T. Kapp, Esq.

 

SPECIAL WARRANTY DEED

 

For the consideration of Ten Dollars ($10.00), and other valuable
considerations, [_________________], an Arizona limited liability company
(“Grantor”), hereby grants, bargains, sells and conveys to BANYAN THIRD STREET
LLC, an Arizona limited liability company (“Grantee”), the following described
real property situated in Maricopa County, Arizona (the “Property”):

 

See legal description set forth in Exhibit A attached and incorporated by this
reference,

 

together with all improvements, buildings, structures and fixtures located
thereon; all easements, if any, benefiting the Property; all rights, benefits,
privileges and appurtenances pertaining to the Property, including any right,
title and interest of Grantor in and to any property lying in or under the bed
of any street, alley, road or right-of-way, open or proposed, abutting or
adjacent to the Property; the strips, gaps or gores, if any, between the
Property and abutting property; all water, water rights, oil, gas or other
mineral interests in, on, under or above the Property; and all rights and
interests to receive any condemnation awards from any condemnation proceeding
pertaining to the Property, sewer rights, water courses, wells, ditches and
flumes located on or appurtenant to the Property.

 

SUBJECT TO any taxes and assessments not yet due and payable, easements and
restrictions of public record, and encroachments visible upon the Property.

 

Grantor warrants the title to the Property against all acts of Grantor and any
persons claiming by, through or under Grantor, but no other.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



IN WITNESS WHEREOF, Grantor has caused this Deed to be executed by its duly
authorized and empowered representative as of the    day of
                        , 2016.

 

  GRANTOR:       [_________________],   an Arizona limited liability company    
    By:     Name (Print):     Title:  

 

STATE OF ARIZONA )   )  ss: COUNTY OF MARICOPA )

 

On this _____ day of ______________, 2016, before me, personally appeared
_____________________, as ____________ of [_________________], on behalf of said
company, who is personally known to me or proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to this
instrument, and acknowledged to me that he executed it in such capacity and on
behalf of said company.

 

        Notary Public           My Commission Expires:  



 

 

 

 

EXHIBIT A


Legal Description

 

[to be added]

 

 

 

 

Exhibit “F”

 

Bill of Sale

 

This Bill of Sale (this “Bill of Sale”) is entered into effective as of
_________________, 2016 (the “Effective Date”) by and between
[_________________], an Arizona limited liability company (“Seller”), and BANYAN
THIRD STREET LLC, an Arizona limited liability company (“Purchaser”).

 

WHEREAS, Seller and Purchaser are parties to a Purchase and Sale Agreement dated
as of _________, 2016 (the “Purchase Agreement”), providing for the sale by
Seller to Purchaser of the real property legally described on Exhibit A attached
hereto (the “Property”); and

 

WHEREAS, Seller owns various items of personal property located in or on the
Property and used in the operation of the Property, which may include, without
limitation, furniture, furnishings, equipment, fixtures, inventory, machinery,
supplies and other personal property as defined in the Purchase Agreement (the
“Personal Property”); and the Purchase Agreement contemplates that all of the
Personal Property will be transferred and conveyed by Seller to Purchaser; and

 

WHEREAS, Seller desires to transfer and convey all of its right, title and
interest in and to the Personal Property to Purchaser, and Purchaser desires to
accept the transfer and conveyance of the Personal Property;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

1.          Conveyance. Seller grants, bargains, sells, transfers and conveys to
Purchaser all right, title and interest of Seller in and to the Personal
Property.

 

2.          Representations and Warranties. Seller represents and warrants to
Purchaser that (a) Seller has good and marketable title to the Personal
Property; (b) the Personal Property is free and clear of all security interests,
liens, title retention agreements and other encumbrances, subject to the
provisions of the lease between Seller and the tenant of the Property; and (c)
Seller has full right, power and authority to convey the Personal Property to
Purchaser.

 

3.          Condition of the Personal Property. All of the Personal Property is
transferred from Seller to Purchaser “AS IS.” Seller makes no implied warranty
of merchantability and no other warranties, either express or implied,
concerning the Personal Property, except for any representations and warranties
contained in this Bill of Sale or the Purchase Agreement.

 

4.          Miscellaneous. The terms and conditions of this Bill of Sale shall
be binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and assigns. This Bill of Sale may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Bill of Sale shall
be governed by, and construed and enforced in accordance with, the laws of the
State in which the Property is located.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed by their duly authorized and empowered representatives as of the
Effective Date.

  

SELLER:

 

[_________________],

an Arizona limited liability company

 

By:_______________________________

Name (Print):_______________________

Title:______________________________

PURCHASER:

 

BANYAN THIRD STREET LLC,

an Arizona limited liability company

 

By:_______________________________

Name (Print):_______________________

Title:______________________________

   

 

 

 

 

EXHIBIT A


Legal Description

 

[to be added]

 

 

 

  

Exhibit “G”

 

Assignment of Intangible Property

 

This Assignment of Intangible Property (this “Agreement”) is entered into
effective as of _____________, 2016 (the “Effective Date”) by and between
[_________________], an Arizona limited liability company (“Assignor”), and
BANYAN THIRD STREET LLC, an Arizona limited liability company (“Assignee”).

 

WHEREAS, Assignor, as Seller, and Assignee, as Purchaser, are parties to that
certain Purchase and Sale Agreement dated as of _________, 2016 (the “Purchase
Agreement”), providing for the sale by Assignor to Assignee of the real property
legally described on Exhibit A attached hereto (the “Property”); and

 

WHEREAS, Seller has rights to various Intangible Property (as such terms are
defined in the Purchase Agreement) relating to the Property; and

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Intangible Property, including without limitation
those more particularly listed on Exhibit B attached hereto;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.          Assignment. Assignor transfers, assigns and conveys to Assignee all
of Assignor’s right, title and interest in and to the Intangible Property (and
Assignor covenants to cooperate with Assignee to secure performance by any
warrantor for any work under such Intangible Property); provided, however, that
to the extent the assignment of any of the Intangible Property expressly
requires the consent of any other party, this Agreement shall not constitute an
assignment of the same or any rights or liabilities thereunder to the extent
that such assignment would cause a voiding or impairment of the terms thereof,
and to such extent the assignment thereof shall not be effective unless and
until the required consent of such other party has been obtained.

 

2.          Miscellaneous. The terms and conditions of this Agreement shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State in which the Property is located.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed by their duly authorized and empowered representatives as of the
Effective Date.

 

ASSIGNOR:

 

[_________________],
an Arizona limited liability company

 

By:_______________________________

Name (Print):_______________________

Title:______________________________

ASSIGNEE:

 

BANYAN THIRD STREET LLC,
an Arizona limited liability company

 

By:_______________________________

Name (Print):_______________________

Title:______________________________

 

 

 

 

EXHIBIT A

 

Legal Description

 

[to be added]

 

 

 

 

EXHIBIT B

 

Intangible Property

 

[to be added]

 



 

 



 

Exhibit “H”

 

Assignment and Assumption of Leases, Rents and Deposits

 

This Assignment and Assumption of Leases, Rents and Deposits (this “Assignment”)
is entered into effective as of __________, 2016 (the “Effective Date”) by and
between [_________________], an Arizona limited liability company (“Assignor”),
and BANYAN THIRD STREET LLC, an Arizona limited liability company (“Assignee”).

 

WHEREAS, Assignor, as Seller, and Assignee, as Purchaser, are parties to that
certain Purchase and Sale Agreement dated as of _________, 2016 (the “Purchase
Agreement”), providing for the sale by Assignor to Assignee of the real property
described on Exhibit A attached hereto (the “Property”); and

 

WHEREAS, Assignor is the holder of the landlord’s interest under the leases and
related documents as listed on Exhibit B attached hereto (collectively, the
“Leases”), which Leases affect the Property; and

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in, to and under the Leases;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.          Assignment and Assumption. Assignor hereby assigns, conveys,
transfers and sets over unto Assignee all of Assignor’s right, title and
interest in, to and under the Leases, including without limitation all of
Assignor’s right, title and interest in and to any security, cleaning or other
deposits and in and to any claims for rent, arrears rent or any other claims
arising under the Leases against any of the tenants thereunder or any sureties
thereof. Assignee hereby assumes and agrees to pay all sums, and perform,
fulfill and comply with all covenants and obligations, which are to be paid,
performed, fulfilled and complied with by the landlord under the Leases arising
from and after the Effective Date.

 

2.          Indemnification. Assignee will indemnify, defend and hold harmless
Assignor from and against all liabilities, obligations, actions, suits,
proceedings, claims, losses, costs and expenses (including without limitation
reasonable attorneys’ fees and costs) arising as a result of any act, omission
or obligation of Assignee, as the landlord under the Leases, which arises or
accrues with respect to any of the Leases on or after the Effective Date.
Assignor will indemnify, defend and hold harmless Assignee from and against all
liabilities, obligations, actions, suits, proceedings, claims, losses, costs and
expenses (including without limitation reasonable attorneys’ fees and costs)
arising as a result of any act, omission or obligation of Assignor, as the
landlord under the Leases, which arose or accrued with respect to any of the
Leases prior to the Effective Date.

 

3.          Miscellaneous. The terms and conditions of this Assignment shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns. This Assignment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Assignment shall be
governed by, and construed and enforced in accordance with, the laws of the
State in which the Property is located.

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed by their duly authorized and empowered representatives as of the
Effective Date.

 

ASSIGNOR:

 

[_________________],

an Arizona limited liability company

 

By:_______________________________

Name (Print):_______________________

Title:______________________________

ASSIGNEE:

 

BANYAN THIRD STREET LLC,

an Arizona limited liability company

 

By:_______________________________

Name (Print):_______________________

Title:______________________________

 

 

 

 

EXHIBIT A


Legal Description

 

[to be added]

 

 

 

  

EXHIBIT B


Leases

 

[to be added]

 

 

 

